DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 2015/0160600 A1 (Saito).
Regarding claim 1, Saito teaches a lubrication mechanism that applies a lubricant to an image carrier of an image forming device, comprising: 
a lubricant rod (61) that is solidified; 
an application brush (62) that scrapes the lubricant from the lubricant rod and supplies the lubricant to the image carrier; 
a lubricant pressing part (63) that presses the lubricant rod against the application brush; and 
a controller (8) that controls rotational drive of the application brush, 
wherein the controller executes a detection mode of controlling a rotation speed of the application brush and detecting a value of a drive load of the application brush (i.e., current value) which corresponds to the rotation speed (¶0111-¶0123), and 
the controller estimates a remaining amount of the lubricant rod based on the value of the drive load of the application brush and/or the rotation speed of the application brush at a time of detection (¶0111-¶0123).  
Regarding claim 2, Saito teaches the lubrication mechanism according to claim 1, wherein, in the detection mode, the controller (8) controls the rotation speed of the application brush such that a value of the rotation speed (RDEF) is less than a value of the rotation speed (R1 or R2) when the lubricant is applied to the image carrier in image forming operation (FIG. 11).  
Regarding claim 4, Saito teaches the lubrication mechanism according to claim 1, wherein 
the controller controls the rotation speed of the application brush such that the value of the drive load of the application brush is substantially zero in the detection mode, and 
the controller estimates the remaining amount of the lubricant rod by comparing the rotation speed of the application brush with a predetermined criterion for determination.  
Regarding claim 6, Saito teaches an image forming device, comprising: 
the lubrication mechanism according to claim 1, wherein 
the controller (8) executes preparatory operation before executing the detection mode (), and 
in the preparatory operation, the controller rotates the image carrier and the application brush for a predetermined time to keep the lubrication amount for the image carrier at a predetermined value (¶0116-¶0117).  
Regarding claim 7, Saito teaches an image forming device, comprising: 
the lubrication mechanism according to claim 1, 
wherein the controller changes a condition (the DC current to the photoconductor driving motor) for image formation according to result of estimation of the remaining amount of the lubricant rod (¶0111-¶0123).  
Regarding claim 8, Saito teaches an image forming device, comprising: 
the lubrication mechanism according to claim 1, 
wherein the controller executes the detection mode at a predetermined time based on a mileage (i.e, cumulative driving time) of the image carrier or the application brush, or a driving period thereof (¶0199-¶0200).  
Regarding claim 9, Saito teaches the image forming device according to claim 8, wherein the controller (8) changes the predetermined time according to result of estimation of the remaining amount of the lubricant rod (¶0199-¶0203).    
Regarding claim 10, Saito teaches an image forming device, comprising: 
the lubrication mechanism according to claim 1, wherein 
the controller notifies time to replace the lubricant rod according to result of estimation of the remaining amount of the lubricant rod (¶0146).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2015/0160600 A1 (Saito) and Ito et al. US 2015/0030364 A1 (Ito).
Regarding claim 3, Saito teaches the lubrication mechanism according to claim 1. Furthermore, Saito teaches the controller controls the rotation speed of the application brush such that linear speeds of the image carrier and the application brush are same in the detection mode (¶0111) and comparing the value of the drive load of the application brush with a predetermined criterion for determination (¶0129-¶0130).
Satio differs from the instant claimed invention by not explicitly disclosing: the controller estimates the remaining amount of the lubricant rod by comparing the value of the drive load of the application brush with a predetermined criterion for determination. The prior art teaches estimating the remaining amount. Ito teaches a controller that estimates the remaining amount of the lubricant rod (S11). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the technique for improving lubrication application by estimating the amount of remaining lubricant taught by Ito, with the device taught by Saito since this was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement taught by Ito.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2015/0160600 A1 (Saito), Ito et al. US 2015/0030364 A1 (Ito) and Maehata et al. US 2016/0334757 A1 (Maehata).
Regarding claim 5, Saito and Ito teach the lubrication mechanism according to claim 3. Saito and Ito differ from the instant claimed invention by not explicitly disclosing: the controller detects an environmental temperature of the image forming device, and changes the predetermined criterion for determination according to the detected temperature.  However, this is a well-known element in image forming devices. Maehata teaches a controller detects an environmental temperature of the image forming device, and changes the predetermined criterion for determination according to the detected temperature (¶0102-¶0109). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known temperature and humidity sensor 50 taught by Maehata with the device taught by Saito and Ito since combining the known elements by known methods has no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852